Citation Nr: 1032373	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  02-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disorder.

2.  Entitlement to service connection for arthritis of bilateral 
hands.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1972, and from June 1973 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

This case was previously before the Board in November 2005 and 
August 2009.  In November 2005, the Board remanded the case for 
additional development.  Thereafter, by an August 2009 decision, 
the Board denied the current appellate claims.  In addition, the 
Board noted that the Veteran had withdrawn from appellate 
consideration the issues of service connection for essential 
hypertension, a heart disorder, the residuals of cerebrovascular 
accident, and double vision with left eye disability.

The Veteran appealed the Board's August 2009 decision to the 
United States Court of Appeals (Court) to the extent it denied 
the current appellate claims.  By a March 2010 Order, the Court, 
pursuant to a joint motion, vacated the Board's decision as to 
these issues, and remanded the case for compliance with the 
instructions of the joint motion.  



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for a right shoulder 
disability by an August 1994 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and did 
not appeal.

3.  The evidence received since the last prior denial of service 
connection for a right shoulder disability was not previously 
submitted to agency decisionmakers, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the claim.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current right 
shoulder disability, arthritis of the hands, and acquired 
psychiatric disorder were incurred in or otherwise the result of 
his military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right shoulder 
disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  A right shoulder disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  Arthritis of bilateral hands was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

4.  An acquired psychiatric disorder, to include major 
depression, was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that, for the reasons detailed below, 
it finds that new and material evidence has been received to 
reopen the Veteran's right shoulder claim.  Therefore, no further 
discussion of the VCAA is warranted regarding this aspect of his 
appeal as any deficiency has been rendered moot.

The Board also notes that it previously determined in the August 
2009 decision that VA's duties to notify and assist under the 
VCAA had been satisfied.  Nothing in the joint motion which was 
the basis for the March 2010 Court Order contends that there was 
any deficiency thereof.  Rather, the joint motion essentially 
contended, as detailed below, that the Board did not provide an 
adequate analysis of the Veteran's lay testimony.  In other 
words, the Veteran did not contend in his appeal to the Court 
that VA had not fulfilled the duties to notify and/or assist as 
required by the VCAA.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a practice 
hinders the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
("[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties or 
the Court").

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's findings regarding 
the duties to assist and notify, such would have surfaced in the 
joint motion or the Court Order so that any deficiencies could be 
corrected.  

Despite the foregoing, the Board notes that the Veteran did 
receive VCAA-compliant notification via letters dated in December 
2002, July 2003, July 2004, March 2006, and April 2008.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, one of the March 2006 letters, as well as the April 
2008 letter, included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that any 
defect in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing information or 
evidence needed to substantiate the claim) was required and that 
the appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the February 2009 Board hearing.  Nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  In fact, by a 
statement dated in May 2009 the Veteran reported that he did not 
have anything else to submit regarding his appeal, and that he 
desired the Board to proceed with readjudication of his case.  
Although no VA medical examination(s) were accorded to address 
the current appellate claims, as detailed below the Board finds 
that there is sufficient evidence of record to adjudicate the 
current appellate claims.  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria - Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

With respect to the issue of whether new and material evidence 
has been received to reopen the right shoulder claim, the Board 
notes that the evidence on file at the time of the prior denial 
in August 1994 consisted of the Veteran's service treatment 
records.  In pertinent part, these records failed to demonstrate 
the presence of a chronic right shoulder disability.  While in 
July 1977, during the Veteran's second period of active military 
service, he was involved in a rather serious motor vehicle 
accident, there is no indication that, at the time of that 
accident, the Veteran injured his right shoulder.  Moreover, his 
January 1994 service retirement examination was entirely negative 
for any evidence of a chronic right shoulder disability.  Based 
on such finding, the RO, in its August 1994 rating decision, 
denied entitlement to service connection for a chronic right 
shoulder disability.  The Veteran was informed of that decision, 
including his right to appeal, and he did not appeal.  
Consequently, that decision is now final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

The evidence received since the time of the August 1994 rating 
decision includes rather extensive VA treatment records and 
examination reports, statements from the Veteran, as well as his 
testimony at the February 2009 Board hearing.  In pertinent part, 
the Board notes that the treatment records have, on various 
occasions, described the Veteran as suffering from right shoulder 
impingement syndrome with bicipital tendonitis, bursitis with 
tendon tears, adhesive capsulitis, and/or arthritis of the right 
acromioclavicular joint.  The Board must note that the evidence 
of record at the time of the August 1994 rating decision did not 
include competent medical evidence of a current disability.  As 
such, this evidence does relate to an unestablished fact 
necessary to substantiate the claim.  Although this evidence, in 
and of itself, does not raise a reasonable possibility of 
substantiating the claim, the Board finds that it does in 
combination with the Veteran's lay testimony.

In pertinent part, the Board observes that various treatment 
records note the Veteran's reported history that his right 
shoulder went through the windshield at the time of his July 1977 
motor vehicle accident.  As noted in the joint motion, he also 
testified at the February 2009 hearing that he retired because he 
could not perform his physical tests because he was unable to do 
the pushups due to his shoulder problem.  Further, he testified 
that he had had shoulder problems since the 1970s due to lifting 
heavy artillery.  The joint motion contended that the Board's 
August 2009 decision contained inadequate reasons or bases 
regarding whether the Veteran's lay statements provided new and 
material evidence, citing to Jandreau, supra.  

In view of the joint motion, the Board must acknowledge that 
problems with the right shoulder as described by the Veteran at 
his hearing do appear to be the type of problems that are subject 
to lay observation, as is his contention in the treatment records 
that it went through a windshield at the time of the in-service 
motor vehicle accident.  Moreover, the Court has previously held 
that evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material evidence 
has been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Accordingly, the Board must accept 
the Veteran's account of in-service right shoulder problems, and 
continuity of symptomatology since that time, as true for the 
purpose of determining whether new and material evidence has been 
received.

Based on the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for a 
right shoulder disability was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been received pursuant 
to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the 
determination that new and material evidence has been received.  
The Board must now address the merits of the underlying service 
connection claim.  The presumption that the evidence is true 
without regard to the other evidence of record no longer applies.

The Board acknowledges that the RO did not adjudicate the issue 
of entitlement to service connection for a right shoulder 
disorder.  However, the record reflects that the Veteran was 
notified and aware of the evidence needed to substantiate a claim 
of service connection.  Further, the correspondence sent to the 
Veteran in conjunction with this case requested all evidence 
relevant to his right shoulder, which would include evidence as 
to whether service connection is warranted for that disability.  
In fact, the Veteran's testimony at the February 2009 hearing 
focused on this aspect of his right shoulder claim.  As stated 
above, he indicated in the May 2009 statement he had no further 
to submit in conjunction with his appeal and wished the Board to 
proceed with readjudication of his case.  Therefore, the Board 
finds no prejudice to the Veteran in proceeding with adjudication 
of his underlying service connection claim at this time.  See 
Bernard, supra.

In addition to his contentions regarding his right shoulder, the 
Veteran has contended that his arthritis of the hands and an 
acquired psychiatric disorder (which is to say, major depression) 
had their origin during his period or periods of active military 
service.  He indicated that his depression originated when he 
could not pass his physical examination.  He further indicated 
that his arthritis was due to heavy lifting while on active duty.

In this case, the Board observes that while the Veteran, as a lay 
person, is competent to describe problems of the right shoulder 
and hands, he is not competent to diagnose the underlying 
disability.  For example, arthritis is an internal condition 
which required competent medical evidence, such as X-ray(s) or 
other radiological testing, to verify its existence.  Similarly, 
competent medical evidence is required to determine whether the 
Veteran's purported feelings of depression are due to an acquired 
psychiatric disorder or to a personality disorder which is not 
considered a disability for VA purposes.  See 38 C.F.R. 
§ 3.303(c).

The Board reiterates that a claimant's lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when such lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, supra.  
Further, there is competent medical evidence confirming the 
presence of the claimed disabilities.  However, the Board finds 
that the Veteran's lay testimony is not sufficient to support his 
appeal as his account of his purported in-service problems 
regarding the right shoulder, hands, and depression are not 
credible as they are inconsistent with and/or contradicted by 
other evidence of record.  

Initially, the Board observes that there is no indication of any 
problems associated with the Veteran's right shoulder, hands, 
and/or psychiatric condition while on active duty.  As noted 
above, there is no indication in the service treatment records 
that the Veteran injured his right shoulder at the time of his 
July 1977 in-service motor vehicle accident.  His upper 
extremities and psychiatric condition were clinically evaluated 
as normal at the time of his January 1994 service retirement 
examination.  Moreover, on a Report of Medical History completed 
in conjunction with his retirement examination, the Veteran 
checked the boxes to indicate he had not experienced painful or 
"trick" shoulder, depression or excessive worry, or nervous 
trouble of any sort.  In short, the Veteran himself indicated 
that he did not have any such problems at the time he retired 
from military service, which contradicts his current testimony.  
Although he did indicate he had experienced swollen or painful 
joints, as well as broken bones, the physician's comments section 
of this Report reflects these complaints were due to the left hip 
and knee status-post the 1977 motor vehicle accident (and for 
which service connection has already been established for such 
disabilities).  There was no indication of any problems 
associated with the hands on this Report of Medical History.

The Board further observes that there is no indication in the 
Veteran's service treatment records that he was unable to pass 
his service physical examinations, to include as due to his right 
shoulder.  As already stated, his upper extremities were 
evaluated as normal on his January 1994 service retirement 
examination.  Moreover, the examination concluded that he was 
qualified for retention and retirement.

The Board also notes that there is no indication of any of the 
claimed disabilities until years after service.  The earliest 
clinical indication of the presence of the disabilities at issue 
is revealed by VA outpatient treatment records dated in May 2003, 
almost ten (10) years following the Veteran's final discharge 
from service, at which time there was noted the presence of a 
major depressive disorder.  Arthritis of the bilateral hands was 
first potentially identified no earlier than August 2004, 10 
years following the Veteran's discharge from service, at which 
time it was noted that the Veteran should be "considered for 
arthritis."  Significantly, arthritis of the bilateral hands was 
first clinically confirmed no earlier than July 2006, following a 
VA general medical examination.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

In summary, the Board finds that the Veteran's lay testimony 
regarding his in-service problems regarding the right shoulder, 
hands, and depression is not credible; there is indication of any 
of these claimed disabilities in the service treatment records; 
his upper extremities and psychiatric condition were found to be 
normal on competent medical examination at the time of his 1994 
retirement from military service; and there is no competent 
medical evidence of any of the claimed disabilities until years 
after his separation from service.  Consequently, the Board 
concludes the preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current right shoulder disability, arthritis of the hands, and 
acquired psychiatric disorder were incurred in or otherwise the 
result of his military service.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In view of the foregoing, the Board concludes that no further 
development on this matter is warranted in this case.  In the 
absence of evidence of in-service incurrence or aggravation of 
the claimed disabilities, referral of this case for an opinion as 
to etiology would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical nexus opinion would not be supported by 
what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
the claimed disabilities to the Veteran's military service, and 
the Board has found that the Veteran's lay testimony on these 
matters is not credible.  The Court has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is 
inadequate when unsupported by clinical evidence).  

The Board also notes that there is no competent medical evidence 
that the Veteran had arthritis, a psychosis, or any other chronic 
disability present to a compensable degree within the first post-
service year.  As such, he is not entitled to a grant of service 
connection pursuant to the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a).  No other presumptive provision of 
38 C.F.R. § 3.309 appears applicable to the instant case, nor 
does the evidence suggest the right shoulder, hands, and/or 
acquired psychiatric disorder are secondary to already service-
connected disabilities pursuant to 38 C.F.R. § 3.310.  
Consequently, there is no other basis which would support the 
establishment of service connection for these disabilities in 
this case.

For these reasons, the Board concludes that service connection 
must be denied for the Veteran's right shoulder disability, 
arthritis of bilateral hands, and acquired psychiatric disorder.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right shoulder 
disability, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for arthritis of bilateral 
hands is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression, is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


